ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Mark Howard Friedman, to disbar the Respondent from the practice of law. The Court having considered this Petition, it is this 19th day of April, 2013.
ORDERED, by the Court of Appeals of Maryland that Respondent, Mark Howard Friedman, be and he is hereby *218disbarred by consent from the practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall remove the name of Mark Howard Friedman from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).